NATHANIEL R. JONES, Circuit Judge,
concurring in part, and dissenting in part.
I concur in sections I and II of the majority opinion, but I respectfully dissent from the majority’s characterization of the record evidence that is the basis of section III. As the majority correctly states, the question in Section III is whether Rudert called the changes in the policy to the attention of Martin. Majority Op. at 639. The majority acknowledges that, in his deposition testimony of May 31, 1991, Rudert testified “that he could not recall the specific content of discussions he had with Martin regarding the renewal policy.” Id. at 640. Yet, it attributes Ru-dert’s uncertainty to a mere “inability to pinpoint exact time frames.” Id. at 640; see also id. at 641 (“the only dispute was the exact date that such notice was given.”). However, a review of the record makes it clear that Rudert’s uncertainty extended far beyond mere confusion about dates and times.
In his first deposition, Rudert testified that he recalled discussing the quotation with Martin and pointing out that the price had gone up. J.A. at 607, 608. He further testified that he could not recall whether he had the specimen endorsements with him on the one occasion on which he met with Martin to discuss the renewal policy, id. at 608, 610, that he could not recall reading the endorsements with Martin, id. at 608, that he could not “swear” that he discussed the endorsements with Martin, id. at 609, and, most importantly, that he did not recall telling Martin that the quotation contained any different endorsements than in the previous policy. Id. at 614-15; see also id. at 622 (“I can’t specifically say that we talked about [the differences between the previous and the new policies] or not.”). Yet, at Rudert’s second deposition, he testified that he and Martin definitely looked at each policy exclusion at some point.
In short, it seems clear that Rudert’s two depositions are mutually inconsistent. I believe that the difference between the two depositions is material to the case. By giving credence to Rudert’s later deposition and rejecting his earlier one, the majority engages in a weighing of the evidence that is improper at this stage of the litigation. The majority makes inferences in favor of American Casualty Company, whereas it is obliged, in this summary judgment posture, to make all reasonable inferences in favor of FDIC. See Russo v. City of Cincinnati, 953 F.2d 1036, 1041-42 (6th Cir.1992) (“[I]n a motion for summary judgment, ‘credibility determinations, the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a judge. The evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.’ ”) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 2513, 91 L.Ed.2d 202 (1986)).
For these reasons, although I join the majority in affirming that Crisman’s shareholder derivative suit was brought on behalf of FDIC, and that the regulatory exclusion is not contrary to public policy, I believe that genuine disputes of material fact remain, and so I would reverse the lower court’s grant of *643summary judgment in part and remand for further proceedings.